
	
		IIA
		Calendar No. 219
		112th CONGRESS
		1st Session
		S. J. RES. 6
		IN THE SENATE OF THE UNITED STATES
		
			February 16, 2011
			Mrs. Hutchison (for
			 herself, Mr. McConnell,
			 Mr. Ensign, Mr.
			 Alexander, Ms. Ayotte,
			 Mr. Barrasso, Mr. Blunt, Mr.
			 Boozman, Mr. Burr,
			 Mr. Chambliss, Mr. Coats, Mr.
			 Coburn, Ms. Collins,
			 Mr. Corker, Mr.
			 Cornyn, Mr. Crapo,
			 Mr. DeMint, Mr.
			 Enzi, Mr. Graham,
			 Mr. Grassley, Mr. Hatch, Mr.
			 Hoeven, Mr. Inhofe,
			 Mr. Isakson, Mr. Johanns, Mr. Johnson
			 of Wisconsin, Mr. Kirk,
			 Mr. Kyl, Mr.
			 Lee, Mr. McCain,
			 Mr. Paul, Mr.
			 Risch, Mr. Roberts,
			 Mr. Sessions, Mr. Shelby, Ms.
			 Snowe, Mr. Thune,
			 Mr. Toomey, Mr.
			 Vitter, Mr. Wicker,
			 Mr. Heller, Mr.
			 Rubio, and Mr. Lugar)
			 introduced the following joint resolution; which was read twice and referred to
			 the Committee on Commerce, Science, and
			 Transportation
		
		
			November 3, 2011
			Committee discharged by petition, pursuant to 5 U.S.C.
			 802(c), and placed on the calendar
		
		JOINT RESOLUTION
		Disapproving the rule submitted by the
		  Federal Communications Commission with respect to regulating the Internet and
		  broadband industry practices.
	
	
		That Congress disapproves the rule
			 submitted by the Federal Communications Commission relating to the matter of
			 preserving the open Internet and broadband industry practices (Report and Order
			 FCC 10–201, adopted by the Commission on December 21, 2010), and such rule
			 shall have no force or effect.
		
	
		November 3, 2011
		Committee discharged by petition, pursuant to 5 U.S.C.
		  802(c), and placed on the calendar
	
